In the
    United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 06-1388

SVONDO WATSON,
                                             Petitioner-Appellant,
                                  v.

DONALD HULICK, Warden,1
                                             Respondent-Appellee.
                           ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
               No. 01 C 9101—David H. Coar, Judge.
                           ____________
    ARGUED NOVEMBER 27, 2006—DECIDED MARCH 26, 2007
                     ____________


    Before WOOD, EVANS and WILLIAMS, Circuit Judges.
   WILLIAMS, Circuit Judge. A jury in DuPage County,
Illinois, convicted Svondo Watson of first-degree murder,
attempted murder, and home invasion, but on direct
appeal the Appellate Court of Illinois overturned his
convictions after concluding that Watson was denied the
effective assistance of trial counsel. He was tried again,
and the second jury also convicted him. This time the


1
  While his federal petition was pending in the district court,
Watson was transferred to Menard Correctional Center. We have
substituted Donald Hulick, the warden of Menard, as the
respondent in this appeal. See Fed. R. App. P. 43(c).
2                                            No. 06-1388

appellate court affirmed the convictions, and the Su-
preme Court of Illinois denied leave to appeal. After
exhausting his state-court remedies, Watson petitioned
for a writ of habeas corpus in the United States District
Court for the Northern District of Illinois. The district
court denied relief, and Watson appeals. We conclude
that federal-court review of his Fourth Amendment
claim has been foreclosed, and that the state court’s
resolution of his Sixth Amendment claim was reasonable
in light of the evidence presented in that proceeding. We
therefore affirm the district court’s denial of Watson’s
petition.


                  I. BACKGROUND
A. Watson’s Arrest and Confessions
   The following facts are not in dispute. In the early
morning hours of June 7, 1994, Leo McDaniel and his
girlfriend, Keisha Twitty, were shot as they slept in
McDaniel’s apartment. McDaniel died, but Twitty sur-
vived the attack and told police officers in Lombard,
Illinois, that Watson was the shooter. At about 10:00 a.m.
that same day, officers arrested Watson at his home in
Chicago and took him to the police station in Lombard.
Watson was given Miranda warnings when he was ar-
rested, and he told officers that he understood them. That
afternoon, Assistant State’s Attorney Brian Nigohosian
informed Watson during a twenty-minute interview that
Twitty had identified him to police. Watson also spoke
with several police officers, but he never asserted his
right to remain silent or requested counsel.
  At roughly 5:30 p.m. Watson asked to speak to Lieuten-
ant Dane Cuny, one of the officers who previously had
interviewed him. Cuny reminded Watson of the Miranda
warnings, and Watson stated that he understood his
No. 06-1388                                               3

rights and “wanted to tell the truth.” He then confessed to
being McDaniel’s killer and went into detail about where
he had discarded the gun. Cuny interrupted Watson’s
confession because he wanted to get a second officer to
witness the statement, but when he and another officer
returned to the interview room, Watson denied having
made the admissions.
   Meanwhile, other officers had obtained a search war-
rant for “the house that the defendant was found at in
Chicago.” Watson lived on the second floor of a two-story
building. The building contained separate apartments
in the basement, first, and second floors, but because the
search warrant referenced “the house,” police searched the
entire building. While searching a bedroom closet in the
first-floor apartment, the officers found a backpack bear-
ing Watson’s name and bullets matching those recovered
at the crime scene.
  Back at the police station, Watson ate dinner at around
6:30 p.m., and about ninety minutes later an officer came
to retrieve the garbage from his dinner. Watson asked the
officer “what was going on,” and the officer informed him
that detectives “had gone back to the house” in Chicago
where Watson was arrested and “recovered a couple of
items.” After hearing this information, Watson volunteered
to the officer that he shot McDaniel and Twitty. The officer
called in another officer, and Watson repeated his confes-
sion. Watson then asked to speak with Assistant State’s
Attorney Nigohosian and when he arrived, Watson con-
fessed once more. Nigohosian and one of the officers then
left the interview room to find a tape recorder. As they
walked past the lobby, Nigohosian and the officer were
told that Watson’s attorney, Todd Urban, was in the
building and wanted to speak to his client. Urban appar-
ently had called earlier in the day, but did not tell the
police not to question Watson. Urban then directed
4                                              No. 06-1388

Nigohosian to not record Watson’s statements, and
his request was honored.


B. Watson’s Trials
  On June 9, 1996, the jury at Watson’s initial trial found
him guilty of first-degree murder, attempted first-degree
murder, and home invasion. On appeal to the Appellate
Court of Illinois, Watson argued that he was denied the
effective assistance of counsel because his trial attorney
did not move to suppress the evidence obtained during the
execution of the search warrant. As we noted earlier,
Watson lived on the second floor of a two-story building
containing three separate apartments, but the terms of
the search warrant authorized police to search the
entire building. The appellate court concluded that the
searching officers knew or reasonably should have known
that there were separate apartments in the building, and
that the police had probable cause to search only the
second-floor apartment. The appellate court reasoned that,
because Watson’s attorney did not move to suppress the
incriminating evidence found in the first-floor apartment,
his trial performance fell below an objective standard of
reasonableness. The appellate court determined that the
attorney’s conduct undermined its confidence in the
outcome, and remanded the case for a new trial.
  Before the start of the second trial, Watson moved to
quash his arrest, to suppress the evidence seized during
the search, and to suppress his confessions. The trial court
granted Watson’s motion to suppress the items seized
during the search, but denied the remaining motions.
Because Twitty identified Watson as the shooter, the
court concluded that there was probable cause for his
arrest. With regard to his admissions, the court found
that Watson had not been denied access to counsel, that
he initiated the conversations with the police, and that
No. 06-1388                                               5

he was not confronted with improperly discovered evi-
dence before he confessed. The case was tried and, on July
29, 1998, Watson was again convicted.


C. Post-conviction Proceedings
  After he was convicted, Watson filed a direct appeal with
the Appellate Court of Illinois. He argued that the trial
court should have suppressed his confessions because (1)
they were the tainted fruit of illegally seized evidence
and (2) the police violated his Sixth Amendment right to
counsel by denying him access to his attorney. The ap-
pellate court agreed with the trial court’s finding that
Watson waived his right to remain silent and to consult
with counsel since he talked with the officers throughout
the day without asserting either of those rights. See People
v. Watson, 735 N.E.2d 75, 84 (Ill. App. Ct. 2000). The
appellate court also agreed that Watson’s confessions
were not provoked by the mention of a “couple of items”
found at the residence, id. at 87-88, and affirmed the trial
court’s judgment.
  Watson petitioned for leave to appeal to the Supreme
Court of Illinois. In his petition, Watson argued that the
appellate court (1) incorrectly held that his confessions
could be attributed to the search only if police confronted
him with specific items seized during the search;
(2) overlooked one of the factors enumerated in Brown v.
Illinois, 422 U.S. 590 (1975), in determining whether the
confessions were sufficiently attenuated from the
search; (3) should have determined that his waiver of his
right to counsel was uninformed; (4) incorrectly ruled
that his Sixth Amendment right to counsel did not at-
tach when Nigohosian became involved in the investiga-
tion; and (5) deprived him of due process by affirming a
conviction that lacked evidentiary support. The Supreme
Court of Illinois denied Watson’s petition.
6                                             No. 06-1388

  Watson filed this petition for a writ of habeas corpus in
the United States District Court for the Northern District
of Illinois. See 28 U.S.C. § 2254. In his petition, Watson
argued, among other things, that (1) his confessions
should have been inadmissible because officers baited
him by mentioning the search; (2) the appellate court’s
attenuation analysis was incorrect; (3) Nigohosian’s
involvement caused his Sixth Amendment right to coun-
sel to attach, therefore the police violated this right by
interviewing him without counsel present; (4) he was
unable to fully and fairly litigate his Fourth Amendment
claims because the state courts ignored evidence that his
confessions were prompted by notice of the search; and (5)
the Supreme Court of Illinois deprived him of due pro-
cess by denying leave to appeal.
  The district court held that federal-court review of
Watson’s Fourth Amendment claims was foreclosed
because Watson had the opportunity to litigate them in
state court. See Watson v. Briley, No. 01-C-9101, 2005 WL
736656, at *8-9 (N.D. Ill. Mar. 31, 2005). The court also
held that the state appellate court’s interpretation of the
facts and law regarding whether Watson’s right to counsel
attached because of Nigohosian’s involvement in the
investigation was reasonable, and denied relief on that
ground. Id. at 10. Although the district court denied
Watson’s petition, it concluded that he made a substan-
tial showing of the denial of a constitutional right with
respect to two issues—whether intervening circumstances
broke the connection between the unlawful search and
Watson’s confessions, and whether Nigohosian had
assumed a formal prosecutorial role sufficient to invoke
Watson’s right to counsel—and granted a certificate of
appealability.
No. 06-1388                                               7

                     II. ANALYSIS
A. Standard of Review
  Under the Antiterrorism and Effective Death Penalty
Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat.
1214 (1996), habeas corpus relief is available only if
Watson can establish that the state court proceedings
“resulted in a decision that was contrary to, or involved an
unreasonable application of, clearly established Federal
law, as determined by the Supreme Court of the United
States” or “resulted in a decision that was based on an
unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.” 28
U.S.C. § 2254(d). We review the denial of a § 2254 petition
de novo. Goodman v. Bertrand, 467 F.3d 1022, 1026 (7th
Cir. 2006).


B. Fourth Amendment Claim
  On appeal Watson first argues that his confessions
should have been inadmissible at trial because they were
triggered by the officers’ illegal search of the first-floor
apartment. He further contends that the Appellate Court
of Illinois failed to determine whether intervening circum-
stances broke the causal chain between the unlawful
search and his confessions. See Brown, 422 U.S. at 603. As
the district court noted, a petitioner cannot obtain collat-
eral relief on a Fourth Amendment claim unless the
state courts deprived him of a full and fair opportunity
to litigate the claim. Stone v. Powell, 428 U.S. 465, 481-82
(1976); Hayes v. Battaglia, 403 F.3d 935, 939 (7th Cir.
2005); Mahaffey v. Schomig, 294 F.3d 907, 918-19 (7th Cir.
2002). In this case, Watson challenged the admissibility
of his confessions in the trial court and renewed the
claim before the appellate court. See Watson, 735 N.E.2d
at 85-89. Watson argues that the appellate court’s “failure”
8                                               No. 06-1388

to consider one of the Brown factors denied him a full
and fair opportunity to litigate the Fourth Amendment
claim, but we have held that a “full and fair opportunity”
guarantees only “the right to present one’s case.” Cabrera
v. Hinsley, 324 F.3d 527, 531-32 (7th Cir. 2003); see
Hampton v. Wyant, 296 F.3d 560, 563-65 (7th Cir. 2002);
accord Janecka v. Cockrell, 301 F.3d 316, 320 (5th Cir.
2002). Watson presented his Fourth Amendment claim to
the Illinois courts, and “[a]bsent a subversion of the
hearing process,” we will not examine whether those
courts “got the decision right.” Cabrera, 324 F.3d at 531.
Therefore we agree with the district court that federal
habeas corpus review of Watson’s Fourth Amendment
claim was foreclosed. See Wyant, 296 F.3d at 565.


C. Sixth Amendment Claim
   Watson next argues that his Sixth Amendment right to
counsel attached upon Nigohosian’s “adversarial” involve-
ment in the investigation, and that this right was violated
because Watson did not have access to counsel during his
confessions. We review the decision of the last state court
to rule on the merits, in this case, the Appellate Court of
Illinois. See Burgess v. Watters, 467 F.3d 676, 681 (7th Cir.
2006). Whether the state court’s holding is contrary to
clearly established federal law is a mixed question of law
and fact that we review de novo, but we defer to any
reasonable state-court decision. See id.
  The Sixth Amendment right to counsel attaches at the
initiation of adversary judicial proceedings, whether by
way of formal charge, indictment, information, or arraign-
ment. Fellers v. United States, 540 U.S. 519, 523 (2004);
Kirby v. Illinois, 406 U.S. 682, 689 (1972). This right to
counsel applies not only at trial, but also at any critical
stage of the prosecution. Jackson v. Miller, 260 F.3d 769,
775 (7th Cir. 2001). In this case, Watson had not been
No. 06-1388                                               9

indicted and charges had not been brought against him
when he confessed to Nigohosian. Watson cites Illinois
law, which holds that the level of prosecutorial involve-
ment may bear on whether the defendant’s right to coun-
sel has attached, see, e.g., People v. Garrett, 688 N.E.2d
614, 618 (Ill. 1997), and asks us to find that his right to
counsel attached because of Nigohosian’s participation
in the investigation. But again, formal proceedings had
not begun, so Watson had no Sixth Amendment right to
counsel when he confessed. See Moran v. Burbine, 475 U.S.
412, 428-32 (1986) (rejecting claim that Sixth Amendment
right to counsel mandated suppression of statements
made before initiation of adversary judicial proceedings
because defendant’s lawyer was not present). We have also
held that interrogation of a suspect before the filing of a
charge, without more, does not trigger the right to counsel.
See First Def. Legal Aid v. City of Chi., 319 F.3d 967, 970-
71 (7th Cir. 2003); Sulie v. Duckworth, 689 F.2d 128, 130
(7th Cir. 1982).
   Even if Watson’s right to counsel had attached—which
it had not—he clearly waived the right. The parties did not
address this issue on appeal, but we have held that a
defendant is permitted to make a knowing and intelligent
waiver of his right to counsel during a police-initiated
interrogation. See United States v. Spruill, 296 F.3d 580,
589-90 (7th Cir. 2002). Here Watson was given the
Miranda warnings upon his arrest and was reminded of
them before he made his first confession. The Appellate
Court of Illinois found that he “voluntarily, knowingly, and
intelligently waived his rights,” Watson, 735 N.E.2d at
84, and nothing in the record suggests otherwise. We
therefore conclude that the state court’s decision was
reasonable and that Watson is not entitled to collateral
relief on his Sixth Amendment claim.
10                                              No. 06-1388

D. Due Process Claims
  Watson’s final argument on appeal is that the Illinois
courts deprived him of due process. Watson faults the
appellate court for basing its decision on “sham facts of its
own creation” and further contends that the Supreme
Court of Illinois “transgressed its own rules denying
Watson’s appeal as of right.” Watson was granted a
certificate of appealability only with respect to his Fourth
and Sixth Amendment claims, and he has not made a
substantial showing of the denial of a constitutional right,
as is required by 28 U.S.C. § 2253(c) to expand the certifi-
cate. See Dellinger v. Bowen, 301 F.3d 758, 768 (7th Cir.
2002). Although he disputes the appellate court’s factual
findings, Watson cannot rebut the presumption of correct-
ness that these findings enjoy. St. Pierre v. Walls, 297
F.3d 617, 627 (7th Cir. 2002). Moreover, as the district
court noted, the state supreme court’s misinterpretation of
its procedural rules does not constitute a violation of
federal constitutional law, and is therefore not a basis
for collateral relief. Lechner v. Frank, 341 F.3d 635, 642
(7th Cir. 2003).


                   III. CONCLUSION
  For the reasons stated above, we affirm the district
court’s denial of Watson’s petition for a writ of habeas
corpus.
No. 06-1388                                        11

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—3-26-07